Hatch, J. (dissenting):
This action was brought to recover damages for personal injuries claimed to have been sustained by the plaintiff through the negligent act of the defendant. It appeared upon the trial that the plaintiff was a journeyman painter in the employ of the defendant, who was a boss painter. On the day of the accident the parties were engaged in painting a house, of which the defendant was part owner, in the city of Yonkers. The defendant was personally present during the performance of the work and supervised the same. He directed the plaintiff to paint a portion of the side of the house above the veranda constructed upon one side. For the purpose of enabling the plaintiff to perform this work two boards were laid upon the sloping roof of the veranda, separated at a distance of ten or twelve feet. At the end of these boards on the *364under side was nailed a cleat, which fitted into the gutter, preventing their sliding from the roof or giving away. Upon the top of these boards were nailed several cleats at intervals of about a foot apart. Across the boards was placed a plank which rested against one of the cleats nailed to the boards on either end. Against this plank was rested a ladder upon which the defendant was to stand in painting the house. Neither the boards upon which were fastened the cleats nor the cross plank were nailed or otherwise fastened, nor were they otherwise held in place, except by the cleats which rested in the gutter. After this structure was placed in position the plaintiff demurred to going upon the ladder, and thereupon the defendant procured and placed between the horizontal plank and the ladder a piece of fence rail. This brought the foot of the ladder to rest against this piece of rail. The plaintiff again expressed doubt as to the safety of the structure, took hold of the ladder and made a slight test of it. The defendant then said to the plaintiff: “Yon ain’t afraid, are you ? I says no, but I don’t want to come down. He says that is all right; it has been done that way before.” Plaintiff then testified: “ W ith this assurance I went up and had not been working but a few seconds on it when it gave way; the whole thing gave way and precipitated me off the roof.”
The court held that the evidence in the case presented a question for determination by the jury, and we think that such conclusion was correct. We are, however, of the opinion that the court committed an error in the submission of the case, which calls for a reversal of this judgment. In charging the jury, the court stated that under the rules which exist between master and servant in the course of employment the latter assumes obvious risks and may not be heard in complaint, if therefrom the servant receives injuries in the course of his employment, and applying the rule to the facts of the particular case the court stated: “ So if a painter goes upon a ladder to paint, there is an obvious risk about it that he assumes; for instance, in a structure of this kind, if there is no latent defect in it. There is no testimony here that anything broke or that there was any defect in any of the material which could not have been discovered, and whatever defects there were were perfectly obvious. The plaintiff and the defendant together erected the appliance ; each knew there were no nails in it; each knew there were no ropes *365tied there, and it is for you to say whether or not under those circumstances it was not one of the obvious risks of the employment, which was part of the contract of hiring which the plaintiff assumed, because if the plaintiff did not assume the obvious risks of hiring, then an employer would be an insurer; that is to say, he would be responsible in every event for an accident to an employe. That is not the law. Perhaps you think it ought to be the law, but it is not the law. The plaintiff must look out for himself; he must not go into a business with obvious risks if he does not want to assume them.” To this part of the charge the plaintiff excepted.
By the provisions of section 18 of the Labor Law (Laws of 1897, chap. 415) it is made the absolute duty of the master not to furnish an unsafe or unsuitable structure of this character. "Under this section it has been held that the structure is to be regarded as a place furnished by the master for the servant to do his work; that a duty is devolved upon the master not to permit this place to be unsafe, unsuitable or improper, and that in the erection of the structure by the servant he acts as the master himself. (Stewart v. Ferguson, 34 App. Div. 515.) This rule was reiterated in Stewart v. Ferguson (52 App. Div. 317), and the doctrine to the fullest extent was laid down by the Court of Appeals in the affirmance of the judgment in that case. (Stewart v. Ferguson, 164 N. Y. 553.) It is therein said: “ Its fall, in the absence of evidence of other producing cause, points to the omission of the duty enjoined by the statute upon the defendant to the plaintiff in its construction, and points to it with that reasonable certainty which usually tends to produce conviction in the mind in tracing events back to their causes, and thus creates a presumption. It is circumstantial evidence, and if it does convince the jury, it justifies their verdict.” It is clear, therefore, that the fall of this structure raised the presumption that the master had been guilty of negligence in failing to perform the duty which the statute imposed upon him, and in the absence of exculpating testimony, such presumption would justify a verdict in favor of the plaintiff. The defendant is not liable, however, if the defect was known to the plaintiff when he made use of the structure. If he knew that it was unsafe, unsuitable or improper, and made use of it with such knowledge, then he assumes the risk incident to the use, even though *366the defendant violated the statutory duty. (McLaughlin v. Eidlitz, 50 App. Div. 518.)
The burden, however, of showing that the servant knew and, therefore, assumed the risk, rests upon the master, and furnishes a question of fact for the jury. (Dowd v. N. Y., O. & W. R. Co., 170 N. Y. 459.)
The court charged that whatever defects existed were perfectly obvious, and if he was correct upon this subject then it would seem to follow that the plaintiff was chargeable with knowledge of them, and if this be so then there was nothing to submit to the jury. The law, however, assumes that the master has complete knowledge upon the subject, and when he gives assurance of safety, the servant has a right to rely thereon, unless it clearly appears that the servant’s knowledge was in all material respects equal to the knowledge of the master. (Chadwick v. Brewsher, 15 N. Y. Supp. 598.)
We do not think it can be said as matter of law under the rule established by the statute that the defects of this structure were perfectly obvious. On the contrary, it does not appear in the record what the particular defect was which caused this structure to fall. All the proof there is on that subject is that the structure fell a short time after the plaintiff went upon it and while he was engaged in reaching out to one side applying the paint to the building. Whether it was due to the insecurity of the cleats, or either of them, resting in the gutter, or from the instability of the horizontal plank, or from the sliding of the ladder under the piece of fence rail, is not known so far as the record of this case is concerned. In the absence of proof as to what occasioned the structure to fall, and of knowledge upon that subject by any person, it is quite difficult to see how it can be said that the risk assumed by the plaintiff in going upon the ladder was perfectly obvious when it is impossible to ascertain after the accident happened what the particular weakness of the structure was. The statute imposed the absolute duty upon the master to furnish a structure that was safe. After it was so furnished he assured the plaintiff that it was safe and had been used in like manner before; and, acting upon such assurance, the plaintiff entered upon it in the course of his employment. It fell and what caused it to fall does not appear. Manifestly, therefore, the charge to the. *367jury that the defect which caused it to fall was perfectly obvious was error.
The judgment and order should, therefore, be reversed and a new trial granted, with costs to appellant to abide the event,
Judgment and order affirmed, with costs.